ACCEPTED
                                                                                          03-14-00774-CV
                                                                                                  5577813
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/8/2015 10:26:28 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                          NO. 03-14-00774-CV
         ____________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                          AT AUSTIN, TEXAS          6/8/2015 10:26:28 AM
         ____________________________________________________
                                                      JEFFREY D. KYLE
                                                            Clerk
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS, and
    NICOLE ORIA, in her Official Capacity as Executive Director
                                         Appellants/Cross-Appellees,
                               v.

                      ELLEN JEFFERSON, D.V.M.,
                                           Appellee/Cross-Appellant.
         ____________________________________________________

  On Appeal from the 127th Judicial District Court of Travis County, Texas
                      Cause No. D-1-GN-14-000287
                The Honorable Gisela D. Triana presiding
        _________________________________________________

          APPELLANTS’ SECOND UNOPPOSED MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellants, the Texas State Board of Veterinary Medical Examiners and

Nicole Oria, in her Official Capacity as Executive Director, by and through the

Office of the Attorney General of Texas and the undersigned Assistant Attorney

General, respectfully request this Court to grant a thirty (30) day extension of time

to file their initial brief, and in support would show the Court as follows:
       1.     Appellants’ brief is currently due on June 8, 2015, pursuant to an

extension granted by the Court on May 8, 2015. Appellants request an additional

thirty (30) day extension of time to file their brief, to July 8, 2015.

       2.     The reason for the request is that the undersigned counsel for

Appellants and in-house counsel for the Veterinary Board have other deadlines and

matters scheduled during June, 2015. In addition, Appellants would note that Cross-

Appellant Ellen Jefferson, D.V.M. was granted a similar (second) extension of time

to file her brief to July 8, 2015.

       3.     This Motion is not interposed for the purpose of delay, but only for the

purpose of allowing counsel to adequately prepare and file Appellants’ brief and

fully address the issues in this appeal.

       4.     Co-counsel for Cross-Appellant has stated that he does not oppose this

Motion.

       Appellants therefore respectfully request an extension of time to and

including, June 8, 2015 in which to file and serve their brief in the captioned appeal.

Dated: June 8, 2015.




                                            2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Division Chief, Administrative Law Division


/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
State Bar No. 24008890
OFFICE OF THE TEXAS ATTORNEY GENERAL
ADMINISTRATIVE LAW DIVISION
P. O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4191
Facsimile: (512) 457-4674
Email: ted.ross@texasattorneygeneral.gov

Attorneys for Appellants, Texas State Board
of Veterinary Medical Examiners, and Nicole
Oria, in her Official Capacity as Executive
Director




  3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I contacted counsel for Cross-Appellant and he stated that
he does not oppose this Motion.


                                              /s/ Ted A. Ross
                                              Ted A. Ross
                                              Assistant Attorney General




                                          4
                        CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 8th day of June 2015:

David F. Brown                  Via: Electronic Service
David P. Blanke
Zeke DeRose III
EWELL, BROWN & BLANKE, LLP
111 Congress Avenue, 28th Floor
Austin, Texas 78701
Telephone: (512) 457-0233
Facsimile: (877) 651-6384

Ryan Clinton                  Via: Electronic Service
State Bar No. 24027934
DAVIS, GERALD & CREMER, P.C.
111 Congress Ave., Suite 1660
Austin, Texas 78701
(432) 687-0011
 Fax: (432) 687-1735

Attorneys for Cross-Appellant,
Ellen Jefferson, D.V.M.

                                                 /s/ Ted A. Ross
                                                 Ted A. Ross
                                                 Assistant Attorney General




                                       5